Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 15 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 18.
My dear wife.
Ghent 15. July 1814.

The stream of high and mighty travellers from London, through this place has been incessant since the passage of the Emperor Alexander—The two Sons of the king of Prussia, and his brothers the Princes Henry and William; the second Son of the Sovereign Prince of the Netherlands, Count Nesselrode, and lastly Field-Marshal Prince Blucher, have all been successively here—Most of them have stopp’d, either to dine or to pass the Night, at the House where we lodge, but I have not had the Fortune to see any one of them.—The king of Prussia and the Duchess of Oldenburg went directly from Calais to Paris—The Prince of Orange, who was to have married the Princess Charlotte of Wales, landed at Helvoet-sluys, and went on immediately to the Hague—The Marriage, you know, is broken off, and according to the Newspapers the Prince was treated in England with very little respect—The rupture however is ascribed principally to the Lady herself, who is said to have been so averse to going out of the kingdom that she insisted upon making an Article of the Contract of Marriage that she should not—And the Prince having consented to this, she then required that he should also subject himself to the same interdiction. It is probable that she was resolved to raise obstacles more perseveringly than he was prepared to remove them—And there were other considerations of a political Nature, which might contribute to the separation of these royal lovers.—The project of uniting this Country with Holland, under the authority of the Sovereign Prince was perhaps connected with that of the Marriage, and is likely to be dissolved with it—In the new combinations of European Politics arising from the Restoration of the Bourbons, and the dismemberment of France, England is apparently tending to the policy of a close Alliance with Austria, and will eventually restore this Country to her.—The late Allies are understood to be not very cordially affected towards one another, and there is much talk of a new War, but I believe it to be without foundation.
We have London Papers of the 8th: of this Month, on which day a Mail had arrived from Halifax with news from that place to the 5th: of June—Nothing of importance—On the 30th: of March General Wilkinson, from Plattsburg had made an attack upon the British near Lake Champlain, and after fighting the whole day was defeated, and retired in disgrace—So says the Courier—The Preparations on both sides upon Lake Ontario, were very great—The British had eight vessels, one a ship of 60 and one of 42 Guns—They had laid down a three-decker to be ready in July—The Americans had 15 sail, but not of so heavy metal—Commodore Rodgers was at Sacketts Harbour, and I suppose must of course have superseded Chauncey in the command—God grant that whoever commands may do his duty!—But my expectations from Lake Ontario are—nay—sufficient to the day is the evil thereof.
There is a French Theatre in this City, at which I have been once in the course of the three weeks since I arrived. The performers are very indifferent—During the last fortnight there has been a second company—Monsieur and Madame Saqui, who announce themselves, and I believe with reason, as the first Funambules of France or of Europe—A Funambule, translated into the vulgar Language means a Rope-dancer—They are without exception the most extraordinary performers on the tight-rope that I ever saw—They were at Antwerp when we passed through that City, and there it was that I saw them. It is the very superiority of their performances that has prevented me from going again to see them here—They are constantly attempting to do more than they can accomplish—They actually fall from the Rope four or five times every Evening; and they are in continual danger of breaking their Necks—It is said that among the Amusements of the Antient Romans, there was nothing that gave the People so much delight as to see a Gladiator die—My nerves are not strung to the Roman standard—The very risk that these People run, of giving such a Spectacle pains me more than their wonderful agility pleases—I had enough of Monsieur and Madame Saqui at Antwerp.
Before you recieve this Letter, the time will arrive for the payment of the yearly Interest, on the Obligations that I left with you.—Supposing that you will have received it, I shall thank you to write me how, and in what manner it is paid and what the amount of the sum received is—I will also trouble you whenever you write me to minute from the German St: Petersburg Gazette, the last rate of Exchange upon London, Amsterdam, Hamburg and Paris, the Agio upon Silver Rubles; and the Value of Ducats—And as often as you can conveniently get the information, the current price of the Obligations, in the Market.—My motive is, that if we finally conclude to break up our Establishment at St: Petersburg, and you come to me, I shall wish to dispose of the Obligations, and to place the proceeds in Amsterdam, Paris or London as Circumstances may render most expedient; and to enable me to judge of the most advisable disposal of them this information will be essentially useful to me.
There are two Societies here, one of which is called the commercial and the other the literary Society—They both have reading Rooms, where they take a number of newspapers and other periodical Publications. We have all received invitations to frequent them whenever we find it convenient and agreeable—I have been once for about an hour to the literary Society, which is next door to the house where we lodge—My fondness for Newspapers, and my eagerness for news, remains much as it was before I left St: Petersburg.
There is a Botanical and Agricultural Society, of which we have also been invited to consider ourselves as honorary members—They have two annual exhibitions of flowers; one in February, and the other the last week in June—On St: Peter’s day, the 29th: of that Month, they have a public Meeting, and a distribution of prizes—Medals of Gold and Silver for the best cultivated and rarest exotic flowers and for the best herbary, or collection of dried plants of the Country, with descriptions of them, under the Linnean denominations, and notes indicating where they are found—Our invitation was not untill the day after the annual meeting, which we had therefore not the opportunity of attending—But we saw the exhibition of the flowers, and the collection of dried plants for which the gold medal had been given. They shewed us a number of flowers as American, which they supposed would be quite familiar to us, but with which they were much better acquainted than any of us—My Botany and Agriculture as you know have been asleep ever since our Summers of 1805 and 1806 at Quincy.
We have been indebted for these and many other civilities to a Mr: Meulemeester van Aken, a Gentleman of large Fortune, to whom I believe some one person of the Mission had a Letter, but whose attentions have been very obliging to us all—We are invited to dine with him to-morrow; and last Evening we all went out to his Country-Seat, about 3 miles from the gates of the City. The Garden is spacious, laid out in a manner partaking both of the Dutch and English Styles, with a Green-house, and a fine display of plants and flowers—His Lady is a woman of pleasing manners, and lively conversation, and as great a botanist as Linnaeus.
On our return to the City, I was informed that the British Commissioners had arrived. I hope therefore not to be kept much longer in suspense, with regard to the probable term of my abode here; and that by the next Post you will hear further, concerning it. from your ever affectionate friend.
With Love as usual to Charles.
A.
P.S.—The British Commissioners are not arrived.—The report of their arrival was premature.

